Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000873
                                                         05-APR-2016
                                                         11:53 AM

                          SCPW-15-0000873


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                     NOAH BORGMAN, Petitioner,


                                 vs.


        THE DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI'I,

          and HALAWA CORRECTIONAL FACILITY, Respondents.



                        ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Noah Borgman’s

petition for writ of mandamus, filed November 9, 2015, the

supplemental submission, filed December 29, 2015, and

respondents’ answer, filed March 17, 2016, it appears that

petitioner is not entitled to the requested writ of mandamus

inasmuch as petitioner was released on parole on March 3, 2016,

and, petitioner failed to demonstrate that respondents did not

provide him a Kosher diet while he was incarcerated.      See Kema v.

Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.
Broderick, 84 Hawai'i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied

          DATED: Honolulu, Hawai'i, April 5, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                 2